Citation Nr: 1441573	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from August 1975 to July 1977 and from June 1979 to July 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  In December 2012, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied the claim on the merits.  In April 2013, the Board received a Motion to Advance on the Docket.  In May 2013, the Board granted the motion.  

In a June 2013 decision, the Board determined that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD and the service connection claim was remanded for further development.  In September 2013, the Board again remanded the issue of service connection for an acquired psychiatric disorder to include PTSD and a depressive disorder for further development and due process considerations.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the Board remands.  The Board will proceed to render a decision on the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).   

The Veteran requested a hearing before the Board in March 2012, but he subsequently cancelled this request in October 2012 and December 2012.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy and the claimed stressor event is not related to fear of hostile military or terrorist activity.    

2.  There is no credible supporting evidence that the claimed stressor event occurred.  

3.  The current diagnosis of PTSD is not related to a verified stressor event.   

4.  The Veteran does not have a current diagnosis of a depressive disorder, depression, or dysthymia.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD and a depressive disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided notice letters to the Veteran in June 2011, prior to the initial adjudication of the claims, and in March 2006, July 2011, and in June 2103.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection including service connection for PTSD and new and material evidence, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the June 2011 letter.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2008 to 2012 were associated with the claims file.  The Board finds that VA fulfilled its duty to assist the Veteran with verification of the claimed stressor events.  The RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC) and asked them to attempt to verify the stressor.  In January 2012, the JSRRC notified the RO that the stressor was not verified.  The RO notified the Veteran of the search results.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In August 2011 and May 2012, the Veteran informed the RO that he had no additional information or evidence to submit.  

VA examinations of the claimed disabilities were conducted in 2011 and 2013 and medical opinions were obtained as to the nature and etiology of the claimed disabilities.  The VA examinations were conducted by a VA psychiatrist and a clinical psychologist and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  



Analysis: Service connection

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Veteran asserts that he has PTSD due to a stressor event in which he witnessed a fellow soldier injure his hand when it was caught in an engine and and resulted in the amputation of several fingers.  In a May 2011 statement, the Veteran described the stressor event as follows:  "One morning in 1979 while serving in Germany I was working at the motor pool that before I was going to the field.  It was policy that we had to check all of our equipment before we went to the fild., [sic].  Sgt Nash was working on the howitzer of a ISS Houser tracking vehicle.  The vehicle was running and he was working on it when he got his hand caught in the fan of the engine he lost about three fingers.  I was standing about 20 feet away from him when I heard him cry out for help and all I could do was to stand there in shock.  I was a lot of blood streaming down his arm and he was holding his hand.  [sic].  I still have reoccurring nightmares and flashbacks of this incident."  The Veteran indicated that he feels responsible for not helping his fellow soldier when he needed him.  The Veteran reported that the incident occurred approximately in April 1980 when he was serving at Kaserne Erlensee in Germany with the A Battery, 2nd Battalion, 75th Field Artillery.   

The service records show that the Veteran served with the U.S. Army in Germany from August 1979 to July 1980.  His military occupation was cannon crewman and he served with the A Battery, 2nd Battalion, 75th Field Artillery.  There is no evidence that the Veteran engaged in combat with the enemy and he does not allege that he did.  The Veteran does not allege fear of hostile military or terrorist activity. 

The Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred.  The Veteran has not submitted any information or evidence to corroborate his contentions that this event occurred in service.  The Veteran submitted lay statements from an ex-wife and an ex-girlfriend in which the women described witnessing the Veteran have nightmares about the incident but the Veteran did not submit any lay evidence from an actual witness of the claimed stressor event.  

In January 2012, the RO requested a search from the Defense Personnel Records Information System (also known as JSRRC) for supporting evidence of the claimed stressor event.  In a January 2012 response, JSRRC indicated that they were unable to locate the 1978 unit records submitted by the 2nd Battalion, 75th Field Artillery.  The JSRRC stated that they also coordinated the research with the Army Combat Readiness/Safety Center.  They were unable to locate documentation verifying an incident in which a soldier assigned to the 2nd Battalion, 75th Field Artillery, caught his hand in a fan or an incident involving a Staff Sergeant Carl Nash.  JSRRC also indicated that they researched the U.S. Army casualty information regarding an incident in which a soldier assigned to the 2nd Battalion, 75th Field Artillery, caught his hand in a fan or an incident involving a Staff Sergeant Carl Nash with negative results.  

In February 2012, the RO notified the Veteran that the claimed stressor event was not verified.  The RO informed the Veteran of the types of evidence or information he could submit or identify to support the occurrence of the stressor event.  However, the Veteran did not submit or identify any additional information or evidence to corroborate that the stressor event occurred.  The Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred.  

The weight of the competent and credible evidence shows that the Veteran has a current diagnosis of PTSD.  The June 2013 VA psychiatric examination report indicates that the Veteran has a diagnosis of PTSD related to the reported stressor of observing the serious accident in service.  The VA examiner found that the DSM-IV criteria for a diagnosis of PTSD were met.  

However, as noted above, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau, 9 Vet. App. at 395-396.  In the present case, the June 2013 VA psychiatric examination report is not sufficient in and of itself to verify the claimed stressor event.  There is no independent evidence corroborating the Veteran's statement as to the occurrence of his claimed stressor.

Thus, for the foregoing reasons, the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

The Board has also considered whether entitlement to service connection for a psychiatric disorder other than PTSD is warranted.  Based upon a review of all the lay and medical evidence, the Board finds the service connection for the claimed depressive disorder, depression, dysthymia, and substance-induced mood disorder is not warranted.  

Service treatment records show that in May 1980, the Veteran was referred for psychiatric evaluation for situational stress; it was noted that he had suppressed frustrations that he has not channeled out appropriately and possible deviant acting out.  The provisional diagnosis was anxiety neurosis.  The consultation report indicates that the Veteran reported that he was not working in his military occupation specialty and he was frustrated by being in the Army.  The report indicates that the Veteran was depressed and he presented a good potential for explosive behavior.  The examiner noted that at the present time, he did not see any potential for further retention in the military and rehabilitative effort including therapy do to have a chance to succeed.  The diagnosis was passive aggressive personality disorder.  The examiner recommended administrative discharge as soon as possible.  Separation examination dated in June 1980 indicates that the Veteran reported having depression and worry.  Psychiatric evaluation was normal.  The Veteran's DD 214 indicates that the Veteran's separation code was LMJ which is unsatisfactory performance.  The narrative reason for separation as unsuitability, apathy, defective attitudes, or inability to expand effort constructively.  

The service treatment records do not show a diagnosis of a depressive disorder, depression, dysthymia, and substance-induced mood disorder.  As noted, there was a provisional diagnosis of anxiety neurosis but after evaluation, the diagnosis was passive aggressive personality disorder.  Congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

Review of the record shows that the Veteran sought treatment for depression and a depressive disorder in 2008, almost 28 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VA records show that the Veteran was in a homeless program in May 2008 and a social worker diagnosed dysthymia in June 2008.  VA treatment records dated in July 2008, August 2008, and September 2008 show diagnoses of depression, not otherwise specific; and major depressive disorder versus depression secondary to medical problems or substance abuse.  VA treatment records dated from January 2009 to June 2011 show treatment for depression and substance abuse.  VA treatment records dated in June 2011 show that the Veteran was admitted to detox.  He was subsequently transferred to a VA domiciliary.  He underwent evaluation including psychological testing by a clinical psychologist.  The Axis I diagnoses were alcohol dependence, cocaine dependence, cannabis dependence.   

A September 2011 VA psychiatric examination report shows a diagnosis of substance induced mood disorder.  The examiner opined that this disorder was less likely than not caused by service or the in-service event.  The examiner noted that the Veteran did not seek treatment at the time of the claimed incident.  The examiner further noted that the Veteran failed to report significant symptoms of major depressive disorder or PTSD.  VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, such as substance induced mood disorder, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(m), 3.301(d) (2013).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  

VA treatment records dated in 2011 show diagnoses of PTSD and alcohol dependence, cocaine dependence, and cannabis dependence.  A January 2012 VA treatment record shows diagnoses of depression and major depressive disorder versus depression secondary to substance abuse.  A June 2013 VA psychiatric examination report shows a diagnosis of PTSD.  The examiner stated that there was no evidence of more than one mental disorder.  A depressive disorder was not diagnosed.  

The weight of the competent and credible evidence establishes that the Veteran's depression, depressive disorder, and dysthymia first manifested in 2008, 28 years after service separation.  There is no competent evidence that relates these disorders to an in-service event or injury.  The service treatment records show that the Veteran sought mental health treatment in service in May 1980 and a personality disorder was diagnosed.  As noted, service connection is not warranted for personality disorders.  

The weight of the competent and credible evidence further establishes that the Veteran does not have a current Axis I diagnosis such as depression or depressive disorder in addition to the diagnosis of PTSD.  See the June 2013 VA examination report.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for depression, dysthymia, or depressive disorder, substance-induced mood disorder, and personality disorder.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for PTSD.  These claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, dysthymia, depressive disorder, substance-induced mood disorder, and personality disorder, is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


